Citation Nr: 0835995	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-40 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinea pedis of both 
feet, currently rated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service in the Navy from June 1975 to 
November 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), by which the RO 
increased the veteran's disability rating for tinea pedis 
from noncompensable to 10 percent.   

The record reveals that, during the pendency of this appeal, 
an October 2004 rating decision denied the veteran service 
connection for human immuno deficiency virus (HIV) because 
the evidence submitted was not new and material.  The veteran 
filed a Notice of Disagreement regarding the decision and a 
Statement of the Case was issued which continued the denial 
of service connection.  The veteran timely perfected his 
appeal in October 2005.  The RO then readjudicated the claim 
in a December 2006 rating decision, wherein the veteran was 
granted service connection for HIV with a disability rating 
of 10 percent, effective January 16, 2004.  The record does 
not show that the veteran filed any disagreement with this 
decision and, therefore, this issue is not before the Board 
at this time.  See Grantham v. Brown, 114 F.3d 1156 (1997).  

The Board also observes that the veteran received a VA 
examination in January 2006, during which the veteran's 
psoriasis was evaluated.  The examination report shows that 
the veteran related this condition to his time in service.  
The report reveals that the veteran's psoriasis covered 
greater than 40 percent of his body and resulted in 
significant effects upon his occupation and mild effects on 
daily activities.  The evidence of record does not indicate 
whether the RO has taken any action regarding this skin 
condition.  Therefore, the Board refers the raised issue of 
service connection for psoriasis to the RO to take 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim.

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his tinea pedis of both feet.  The 
record shows that the veteran was last afforded a VA 
examination in January 2006 to assess the current severity of 
his disability.  Unfortunately, the Board finds that this 
examination report is not adequate for ratings purposes.  The 
examination report shows that the VA examiner completed a 
physical examination of the veteran and listed the current 
medications that the veteran was taking for his tinea pedis.  
However, the examiner did not specifically inquire as to 
whether the veteran was treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  This is 
particularly important as the pertinent Diagnostic Code, 
7806, provides for a higher schedular rating when the veteran 
takes such medications.  Additionally, the medical evidence 
of record shows that the veteran has taken multiple 
medications for the treatment of his tinea pedis, including 
bethamethazone diproprionate, a form of glucocorticoid.   In 
light of the above, the Board must remand this case in order 
to provide the veteran with an adequate examination that 
discusses the relevant diagnostic criteria.  

In addition to the foregoing, the Board observes that the 
Court recently issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding the 
information that must be provided to a claimant in the 
context of an increased rating claim.  As a remand is already 
required in this case, the Board is of the opinion that the 
RO should send the veteran notification pursuant to this 
holding.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice including the information for an 
increased rating claim as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.  The RO should request any updated 
treatment records (VA and non-VA) from the 
time of December 2006 to present.  These 
records to the extent available should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a new VA examination to 
determine the current level of disability 
of the veteran's service-connected tinea 
pedis of both feet.  The examination 
should conform to the pertinent rating 
criteria and the report should include a 
specific finding as to whether the veteran 
has taken medications for his condition 
including systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examination 
report should reflect that such a review 
was conducted.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability evaluation for tinea pedis 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

